United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rusk, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edgar R. Jones, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-295
Issued: September 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2007 appellant, through her attorney, filed a timely appeal from a
July 23, 2007 nonmerit decision of the Office of Workers’ Compensation Programs denying her
request for reconsideration as it was untimely and did not establish clear evidence of error. As
more than one year has elapsed between the last merit decision and the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the July 23, 2007 nonmerit decision.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request for reconsideration was not
timely filed and did not demonstrate clear evidence of error.

1

See 5 U.S.C. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated February 3, 2004,
the Board set aside a May 28, 2003 decision denying appellant’s request for reconsideration as
untimely and insufficient to establish clear evidence of error.2 The Board found that she had
timely requested reconsideration and remanded the case for the Office to review the evidence
pursuant to 20 C.F.R. § 10.606(b). The findings of fact and conclusions of law from the prior
decision are hereby incorporated by reference.
By decision dated March 24, 2004, the Office denied modification of its April 9, 2002
decision. It found that the medical evidence submitted was insufficient to show that appellant
sustained an emotional condition due to the compensable employment factor.
On March 25, 2005 appellant, through her attorney, requested reconsideration of her
claim. In a decision dated April 13, 2005, the Office denied modification of its March 24, 2004
decision. It again found that the medical evidence was not sufficiently rationalized to show that
she had an employment-related emotional condition. Appellant, through her attorney, requested
reconsideration on April 13, 2005. By decision dated June 29, 2006, the Office denied
modification of its April 13, 2005 decision on the grounds that the medical evidence did not
show that she had an emotional condition due to the compensable work incident.
On June 4, 2007 appellant notified the Office that her attorney anticipated filing a request
for reconsideration.3 By letter dated June 27, 2007 her attorney requested an extension of time to
submit additional medical evidence. On July 2, 2007, counsel informed the Office that she was
submitting “most relevant and necessary documents.” In an attached statement, the attorney
requested reconsideration of the claim and asserted that she was submitting additional evidence,
including a June 27, 2007 progress report and psychological assessment from Dr. Betty J. Feir,
PhD, clinic notes from Dr. Joan Appleyard, an internist, and an April 11, 2007 statement from a
coworker, Christine Harper. Accompanying appellant’s request for reconsideration were
laboratory test results dated September 27, 2006.
By decision dated July 23, 2007, the Office denied appellant’s request for reconsideration
on the grounds that it was untimely and failed to establish clear evidence of error. The Office
mailed the decision to her at an incorrect address. On August 22, 2007 appellant requested
information regarding the status of her case. On September 24, 2007 the Office resent a copy of
its July 23, 2007 decision to her correct address.

2

Docket No. 04-90 (issued February 3, 2004). On November 17, 2000 appellant, then a 50-year-old distribution
and window clerk, filed an occupational disease claim alleging that she sustained chronic depression and posttraumatic stress disorder due to factors of her federal employment. The Office determined that she had established
as a compensable employment factor that she and a supervisor had sexual intercourse inside the employing
establishment. At the instruction of a hearing representative, the Office referred appellant for a second opinion
examination to determine if she had an emotional condition causally related to the compensable employment factor.
In a report dated March 13, 2002, Dr. Theodore Pearlman, a Board-certified psychiatrist, opined that she did not
have an emotional condition caused or aggravated by the compensable employment factor.
3

Appellant also notified the Office of a change of address.

2

LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.4 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 When an application for review is untimely, it
undertakes a limited review to determine whether the application presents clear evidence that the
Office’s final merit decision was in error.6 The Office’s procedures state that it will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607, if the claimant’s application for review shows “clear evidence of error” on the
part of the Office.7 It will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that it committed an error. Evidence which does not raise a substantial
question concerning the correctness of the Office decision is insufficient to establish clear
evidence of error.9 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of it. To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.10
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.11 A right to reconsider within
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

6

Veletta C. Coleman, 48 ECAB 367 (1997).

7

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.” 20
C.F.R. § 10.607(b).
8

See Nelson T. Thompson, 43 ECAB 919 (1992).

9

Leon J Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

10
11

Id.
20 C.F.R. § 10.607(a).

3

one year also accompanies any subsequent merit decision on the issues.12 As appellant’s request
on July 2, 2007 for reconsideration was submitted more than one year after June 29, 2006, the
date of the most recent merit decision of record, it was untimely. Consequently, she must
demonstrate clear evidence of error by the Office in denying her emotional condition claim.13
Appellant’s attorney argued that appellant had submitted medical and factual evidence
with her July 2, 2007 request for reconsideration sufficient to establish that she sustained an
emotional condition in the performance of duty. Counsel asserted that she had submitted a
June 27, 2007 progress report and psychological assessment from Dr. Feir, clinic notes from
Dr. Appleyard and an April 11, 2007 statement from a coworker. None of this evidence,
however, is contained in the case record. The only evidence received with appellant’s
reconsideration request is a copy of test results from a laboratory dated September 2006. As this
evidence is not relevant to the issue of whether she sustained an emotional condition arising from
a compensable employment factor, it is insufficient to show clear evidence of error.14
The evidence submitted in support of appellant’s untimely reconsideration request is
irrelevant and thus insufficient to establish clear evidence of error. In order to establish clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.15 The evidence appellant submitted on reconsideration fails
to meet this standard.
On appeal, appellant’s attorney notes that the Office sent the July 23, 2007 to her
incorrect address. The decision, however, was mailed to counsel at her address of record. There
is no evidence that he formally notified the Office of a change in her address.16
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request for reconsideration was not
timely filed and did not demonstrate clear evidence of error.

12

Robert F. Stone, 57 ECAB 292 (2005).

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

14

Howard Y. Miyashiro, 51 ECAB 253 (1999). In order to establish clear evidence of error, a claimant must
submit evidence relevant to the issue which was decided by the Office.
15

See Veletta C. Coleman, supra note 6.

16

The Office mailed its July 23, 2007 decision to appellant at an incorrect address; however, it subsequently
resent the decision to her correct address on September 14, 2007. Thus, any error is harmless as the Office
effectively reissued the decision and as her appeal rights were not affected.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 23, 2007 is affirmed.
Issued: September 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

